Case 1:18-cv-12259-RBK-KMW Document 31 Filed 08/29/19 Page 1 of 1 PagelD: 1150

 

a4 DAY PITNEY ue

BOSTON CONNECTICUT FLORIDA NEWJERSEY NEWYORK WASHINGTON, DC

 

CHRISTINA A. LIVORSI
Attorney at Law

One Jefferson Road
Parsippany, NJ 07054-2891
T: (973) 966-8229 F: (973) 461-4564

clivorsi@daypitney.com
August 29, 2019
Via Overnight Delivery
Th E
¢ Honorable Robert B. Kugler R ECEns~-
Mitchell H. Cohen Building & U.S. Courthouse (VEL)
4th & Cooper Streets Aus
Court Room: 1050 463 2g49
Camden, New Jersey 08101 =
) ROBES
US Dist RUSTE
Re: Hood v. Victoria Crossing Townhouse Association, Inc. JUDGE

Civil Action No. 1:18-cv-12259
Dear Judge Kugler:

This firm represents defendants MTGLQ Investors, L.P. and New Penn Financial, LLC
d/b/a Shellpoint Mortgage Servicing (the “MTGLQ Defendants”) in the above-referenced matter.
We join in the request of counsel for defendants Brigantine Realty, Inc. and David Getter, that
this Court deny any request by counsel for Plaintiffs, as contained in his August 26, 2019
submission to the Court, to amend the Complaint on this already closed matter.

Thank you for Your Honor’s attention to this matter.

Respectfully submitted,

Obvuotn en Abivene
Christina A. Livorsi
CAL/ag

cc: Martin J. McAndrew, Esquire
Joshua L. Thomas, Esquire

103565951.2
